DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2020 has been considered by the examiner.

Obviousness Type Double Patenting - Anticipation
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,809,817 (the ‘817 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-24 are found in the aforementioned claims of the ‘817 Patent.  The following chart serves as a comparison between claim 1 of the instant application and claim 1 of the ‘817 Patent. 

Claim 1 of Instant Application
Claim 1 of ‘817 Patent
A position detection device configured to obtain a position pointed to by a position indicator on a tablet through capacitive coupling between the position indicator and the tablet, the position detection device comprising:
A position detection device configured to obtain a position pointed to by a position indicator on a tablet through capacitive coupling between the position indicator and the tablet, the position detection device comprising:
the tablet, which includes a sensor configured to transmit, through the capacitive coupling to the position indicator, a first control signal and a second control signal for controlling the position indicator, wherein the first control signal and the second control signal are 
in terms of one or both of a frequency and a modulation method, and the first control signal causes the position indicator to perform a first control operation and the second control signal causes the position indicator to perform a second control operation different from the first control operation; and

the position indicator, which includes a power source and an electrode, wherein the electrode is configured to transmit, through the capacitive coupling, at least a position indicating signal to the sensor of the tablet and to receive, through the capacitive coupling, the first control signal and the second control signal transmitted from the sensor of the tablet.


Thus, all the limitations of claim 1 of the instant application are found in claim 1 of the ‘817 Patent.  Similarly, the limitations of claims 2-13 are found in claims 2-13, 

Allowable Subject Matter
Claims 1-24 are allowed if applicant traverses the above double patenting rejection.  

The following is Examiner’s statement on the reasons for allowance: 

The instant application is similar to Katsurahira, US 10,809,817, which issued on October 20, 2020.   Applicant claims a device that detects the position of an indicator on a tablet.  The tablet transmits, through capacitive coupling, two signals to the position detector, a first control signal and a second control signal.  The first control signal and second control signal each causes the indicator to perform a different control operation, respectively.  In response to these signals, the indicator transmits, through capacitive coupling, a position indicating signal to the tablet.  


Regarding Claim 1, Drennan (Figs. 1-3) teaches a position detection device configured to obtain a position pointed to by a position indicator on a tablet between the position indicator and the tablet (e.g., Electronic display 10 obtains position of stylus 14; col. 6, line 63), the position detection device comprising:
-the tablet (10), which includes a sensor (e.g., Transducers 12 are together considered a “sensor” because it receives sensed energy when the stylus tip is placed on the display; col. 7 lines 13-15) configured to transmit, to the position (14), a first control signal (e.g., Signal from transducer 12a to stylus 14; col. 6, lines 59-63) and a second control signal (e.g., Signal from transducer 12b to stylus 14; col. 6, lines 59-63) for controlling the position indicator, wherein the first control signal and the second control signal are different from each other (e.g., Oscillator 20 in tablet 10 converts signals from transducer 12a and 12b to squarewaves and uses counters 22a and 22b to divide-down the frequency of the signals.  Thus, one with ordinary skill in the art could design counters 22a and 22b so that the squarewaves could have a different frequency; col. 7 lines 20-27); and
-the position indicator (14), which includes a power source (e.g., Stylus 14 has a battery; col. 7 line 55), and an electrode (26), wherein the electrode is configured to transmit, at least a position indicating signal to the sensor of the tablet (e.g., Transreceiver 26 outputs squarewaves to transducers 12a and 12b through transmitters 30A and 30B.  Either squarewave signal is considered a “position indicating signal”; col. 7 lines 28-35), and to receive the first control signal and the second control signal transmitted from the sensor of the tablet (e.g., Stylus 14 receives signals from transducers 12a and 12b). 

Drennan does not teach capacitive coupling.  

Lee teaches the concept of capacitive coupling between a display and a stylus (par. 0012).  In the combined invention, the stylus and tablet of Drennan would be connected through capacitive coupling.  Thus, the limitations “capacitive coupling between the 

However, neither Drennan, Lee, nor the remaining prior art, either alone or in combination, teaches the first control signal causes the position indicator to perform a first control operation and the second control signal causes the position indicator to perform a second control operation different from the first control operation. 

Geaghan (Fig. 10B), US 2017/0131798, teaches a pen (1010) that receives a first set of signals and a second set of signals from a touch panel (e.g., 1st receiver circuitry and 2nd receiver circuitry each receive touch sensor drive signals that are present on the drive electrodes of the touch sensor; par. 0166).  However, the signals received by the 1st receiver circuitry and 2nd receiver circuitry are the same and do not perform a separate control operation (par. 0166), as the claim language requires.  Rather, the set of first set of control signals and second set of control signals have the same function. 

Claims 2-13 are allowed because they depend on claim 1. 

Regarding Claim 14, Drennan (Figs. 1-3) teaches a position indicator (14) for indicating a position on a tablet (e.g., Electronic display 10 obtains position of stylus 14; col. 6, line 63), the position indicator comprising:
-a power source (e.g., Stylus 14 has a battery; col. 7 line 55); and
-an electrode (12) configured to transmit, through the capacitive coupling, at least a position-indicating signal to a sensor of the tablet, to receive, a first control signal transmitted from the sensor of the tablet (e.g., Signal from transducer 12a to stylus 14; col. 6, lines 59-63), and to receive, a second control signal, which is different from the first control signal and which is transmitted from the sensor of the tablet (e.g., Signal from transducer 12b to stylus 14; col. 6, lines 59-63).

Lee teaches the concept of capacitive coupling between a display and a stylus (par. 0012).  In the combined invention, the stylus and tablet of Drennan would be connected through capacitive coupling.  Thus, the limitations “capacitive coupling between the position indicator and the tablet”; “an electrode configured to transmit, through the capacitive coupling, at least a position-indicating signal to a sensor of the tablet, to receive, through the capacitive coupling, a first control signal transmitted from the sensor of the tablet, and to receive, through the capacitive coupling, a second control signal” would be achieved. 

However, neither Drennan, Lee, nor the remaining prior art, either alone or in combination, teaches the first control signal causes the position indicator to perform a first control operation and the second control signal causes the position indicator to perform a second control operation different from the first control operation. 

Geaghan (Fig. 10B), teaches a pen (1010) that receives a first set of signals and a second set of signals from a touch panel (e.g., 1st receiver circuitry and 2nd receiver circuitry each receive touch sensor drive signals that are present on the drive electrodes of the touch sensor; par. 0166).  However, the signals received by the 1st receiver circuitry and 2nd receiver circuitry do not perform a separate control operation, as the claim language requires (par. 0166).  Rather, the set of first set of control signals and second set of control signals have the same function. 

Claims 15-24 are allowed because they depend on claim 14. 

					        Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        June 4, 2021